IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                   IN AND FOR KENT COUNTY


STATE OF DELAWARE,                   :
                                     :     ID NO. 1410015500
            v.                       :
                                     :
ANTHONY D. BENSON,                   :
                                     :
            Defendant.               :


                         Submitted: December 15, 2015
                          Decided: December 17, 2015


                      Upon Consideration of Defendant’s
                             Motion to Suppress
                                 DENIED


                                    ORDER


Lindsay A. Taylor, Esquire, Deputy Attorney General, Department of Justice,
Dover, Delaware for the State of Delaware.

William T. Deely, Esquire, Office of the Public Defender, Dover, Delaware for
Defendant.




Young, J.
State v. Benson
Case I.D. No. 1410015500
December 17, 2015

                                     SUMMARY
      In this Motion to Suppress by Defendant, the facts are essentially in no
dispute. The two questions presented are: 1) whether the first stop of Defendant
was lawful; and 2) if the first stop was not lawful, whether the items subsequently
found as a result of the second seizure of Defendant should be suppressed. Here,
the original stop of Defendant was lawful, thus the items obtained as a result of his
ultimate seizure are admissible. Therefore, Defendant’s Motion to Suppress is
DENIED.
                           FACTS AND PROCEDURES
      On October 22, 2015, Detective Hurd received information from a
confidential informant (“C.I.”) identifying Anthony Benson (“Defendant”) by
name as being in possession of a small silver gun. The C.I. indicated that
Defendant was driving a dark colored SUV, which was then parked at the corner
of North New Street and Fulton Street in Dover, Delaware. The C.I. also indicated
that Defendant was currently wearing a white tee-shirt, black jacket, Timberland
boots, and blue jeans.
      Based on the tip, Detective Hurd met with the C.I. to show her a photograph
of Defendant, confirming his identity. A search on DELJIS showed that Defendant
was a person prohibited from possessing a firearm. Defendant’s possession of a
firearm would be a felony offense.
      On that same day, Dover Police observed a grey SUV parked at the location
identified in the tip. Police further observed an individual matching the
Defendant’s description enter the vehicle. Officers followed Defendant’s vehicle

                                          2
State v. Benson
Case I.D. No. 1410015500
December 17, 2015

and stopped him. Defendant initially complied with officer commands, but then
fled the scene. The officers briefly gave chase until Defendant abandoned his
vehicle. Defendant was found hiding in the back yard of a private residence.
Police found a gun and drugs in the area. Defendant was charged with possession
of these items.
                                         DISCUSSION
       Defendant moves to suppress the gun and drug evidence seized following his
arrest on the grounds that the initial vehicle stop was unlawful. The first issue before
this Court, therefore, is whether the first stop of Defendant by police was lawful.
       Police may conduct a search or seizure based on probable cause.1 When
determining whether police possessed probable cause to stop a defendant, the Court
should assess the totality of the circumstances.2 This analysis involves a
determination of whether “the facts and circumstances within the arresting officer’s
knowledge, of which he has trustworthy information, are sufficient in themselves to
warrant a person of reasonable caution to believe that an offense has been
committed.”3 A confidential informant’s tip “can provide probable cause, if the
totality of the circumstances demonstrate the tip’s reliability.”4 The court must


       1
           See LeGrande v. State, 947 A.2d 1103, 1109 (Del. 2008) (“The analysis of whether
there is probable cause to issue a search warrant is parallel to the legal analysis for a warrantless
arrest.”).
       2
           Id. at 1107-08.
       3
           Stafford v. State, 59 A.3d 1223, 1229 (Del. 2012).
       4
           State v. Holden, 60 A.3d 1110, 1115 (Del. 2013).

                                                  3
State v. Benson
Case I.D. No. 1410015500
December 17, 2015

consider factors such as “the reliability of the informant, the details contained in the
informant’s tip, and the degree to which the tip is corroborated by independent police
surveillance and information.”5
      Defendant argues for suppression by reasoning that the C.I.’s tip did not create
probable cause. Specifically, Defendant asserts that the C.I.’s tip was neither detailed
nor predictive. Defendant cites to Jones v. State,6 where the Delaware Supreme Court
found that a search and arrest based on an anonymous tip was illegal.7 However, the
facts and circumstances of Jones significantly distinguish it from the instant case.
      In Jones, very importantly, the “tip” came from an anonymous call to 911. That
call provided merely that “a suspicious black male wearing a blue coat” was in the
area of a street address. That vague context, the Jones Court held, failed to produce
a credible basis for probable cause.
      Here, police had knowledge of the Defendant’s name, location, clothing, and
vehicle. Police obtained this information not from an anonymous tip, but from a past
proven reliable C.I. Therefore, the C.I.’s detailed tip, corroborated by the police’s
independent DELJIS research and surveillance of the location and Defendant,
provided ample basis to stop Defendant. Furthermore, police had notice that
Defendant was in possession of a firearm, which is a felony offense. Therefore,
considering the totality of the circumstances, the police had probable cause to


      5
          Id.
      6
          745 A.2d 856 (Del. 1999).
      7
          Id. at 873.

                                           4
State v. Benson
Case I.D. No. 1410015500
December 17, 2015

perform a felony stop of Defendant’s vehicle. Because the original stop was justified,
the evidence found by police thereafter is admissible.
       Even if the original stop were not valid, the evidence obtained as a result of
Defendant’s eventual seizure would still be admissible. Delaware law is clear that
items abandoned by a defendant are not illegal fruits of an earlier attempted seizure.8
An item is deemed abandoned when it is “discarded by a suspect who refuses to
submit to an officer’s authority and flees.” 9 Once abandoned, a defendant loses any
reasonable expectation of privacy in the items for purposes of search and seizure
analysis.10 Here, Defendant clearly abandoned the gun and drug evidence he hopes
to suppress. Hence, additionally because Defendant abandoned the items, they are
admissible against him.11
                                        CONCLUSION
       For the foregoing reasons, Defendant’s Motion to Suppress is DENIED.
       IT IS SO ORDERED.
                                                   /s/ Robert B. Young
                                                              J.


       8
          Jackson v. State, 990 A.2d 1281, 1288-89 (Del. 2009) (“The Fourth Amendment’s
protection from unlawful searches and seizures does not attach until an officer applies physical
force to the suspect or the suspect submits to an officer’s show of authority.” (citing California v.
Hodari D., 499 U.S. 621, 626 (1991)).
       9
           Id. at 1289.
       10
            State v. Dixon, 2001 WL 209907, at *4.
       11
         Jackson, 990 A.2d at 1289. (“There is no legal basis under the Fourth Amendment to
suppress [...] abandoned property.”).

                                                  5
State v. Benson
Case I.D. No. 1410015500
December 17, 2015

RBY/lmc
oc: Prothonotary
cc: Counsel
     Opinion Distribution
     File




                            6